Name: 2013/506/EU: Commission Implementing Decision of 1Ã October 2013 on the European Union financial contribution to national programmes of 9 Member States (Belgium, Estonia, Ireland, Greece, France, Cyprus, Netherlands, Poland and Portugal) in 2013 for the collection, management and use of data in the fisheries sector (notified under document C(2013) 6255)
 Type: Decision_IMPL
 Subject Matter: economic geography;  EU finance;  budget;  information technology and data processing;  fisheries
 Date Published: 2013-10-17

 17.10.2013 EN Official Journal of the European Union L 276/5 COMMISSION IMPLEMENTING DECISION of 1 October 2013 on the European Union financial contribution to national programmes of 9 Member States (Belgium, Estonia, Ireland, Greece, France, Cyprus, Netherlands, Poland and Portugal) in 2013 for the collection, management and use of data in the fisheries sector (notified under document C(2013) 6255) (Only the Dutch, English, Estonian, French, Greek, Polish and Portuguese texts are authentic) (2013/506/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 24(1) thereof, Whereas: (1) Regulation (EC) No 861/2006 lays down the conditions whereby Member States may receive a contribution from the European Union for expenditure incurred in their national programmes of collection and management of data. (2) Those programmes are to be drawn up in accordance with Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (2) and Commission Regulation (EC) No 665/2008 (3). (3) Bulgaria, Denmark, Germany, Italy, Latvia, Lithuania, Malta, Romania, Slovenia, Finland and Sweden have not amended their national programmes 2011-13 for the year 2013. The Commission will decide on the contribution to those national programmes, for the year 2013, by Commission Implementing Decision which is in the process of being adopted. (4) Belgium, Estonia, Ireland, Greece, France, Cyprus, Netherlands, Poland and Portugal submitted national programmes for the collection, management and use of data in the fisheries sector for the years 2011-13 as provided for in Article 4(4) and (5) of Regulation (EC) No 199/2008. Those programmes were approved in 2011 in accordance with Article 6(3) of Regulation (EC) No 199/2008. (5) Ireland submitted amendments to their national programme for the year 2013, pursuant to Article 5(2) of Regulation (EC) No 199/2008. These amendments were adopted by the Commission in 2013 in accordance with Article 6(3) of Regulation (EC) No 199/2008. (6) Those Member States have submitted annual budget forecasts for the year 2013 according to Article 2(2) of Commission Regulation (EC) No 1078/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States for the collection and management of the basic fisheries data (4). The Commission has evaluated Member States annual budget forecasts, as laid down in Article 4 of Regulation (EC) No 1078/2008 by taking into account the approved national programmes. (7) Article 5 of Regulation (EC) No 1078/2008 establishes that the Commission is to approve the annual budget forecast and is to decide on the annual Union financial contribution to each national programme in accordance with the procedure laid down in Article 24 of Regulation (EC) No 861/2006 and on the basis of the outcome of the evaluation of the annual budget forecasts as referred to in Article 4 of Regulation (EC) No 1078/2008. (8) Article 24(3)(b) of Regulation (EC) No 861/2006 establishes that a Commission Decision is to fix the rate of the financial contribution. Article 16 of that Regulation provides that Union financial measures in the area of basic data collection are not to exceed 50 % of the costs incurred by Member States in carrying out the programme of collection, management and use of data in the fisheries sector. (9) This Decision constitutes the financing decision within the meaning of Article 84(2) of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union (5). (10) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The maximum global amounts of the Union financial contribution to be granted to each Member State for the collection, management and use of data in the fisheries sector for 2013 and the rate of the Union financial contribution, are established in the Annex. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Estonia, Ireland, the Hellenic Republic, the French Republic, the Republic of Cyprus, the Kingdom of the Netherlands, the Republic of Poland and the Portuguese Republic. Done at Brussels, 1 October 2013. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 60, 5.3.2008, p. 1. (3) OJ L 186, 15.7.2008, p. 3. (4) OJ L 295, 4.11.2008, p. 24. (5) OJ L 298, 26.10.2012, p. 1. ANNEX NATIONAL PROGRAMMES 2011-13 ELIGIBLE EXPENDITURE AND MAXIMUM UNION CONTRIBUTION FOR 2013 (EUR) Member State Eligible expenditure Maximum Union contribution (Rate of 50 %) Belgium 1 908 116,52 954 058,26 Estonia 419 817,33 209 908,67 Ireland 6 789 727,28 3 394 863,64 Greece 3 746 777,00 1 873 388,50 France 13 156 764,55 6 578 382,28 Cyprus 210 953,08 105 476,54 Netherlands 5 068 872,00 2 534 436,00 Poland 835 480,23 417 740,11 Portugal 2 847 270,00 1 423 635,00 Total 34 983 777,99 17 491 888,99